DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Action/Claims
Receipt of Remarks/Amendments filed on 01/27/2021 is acknowledged. Claims 14-26 are currently pending. Claims 14, 15, 17, 18, 21, 25 and 26 have been amended. Claims 25 and 26 have been withdrawn. Accordingly, claims 14-24 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.

Response to Arguments
Applicant’s arguments, filed 01/27/2021, with respect to claims 14-24 previously rejected under 35 U.S.C 112(a) and 112(b) have been fully considered and are persuasive. The previous rejection of claims 14-24 under 112(a) and 112(b) has been withdrawn. The arguments are persuasive because the applicant have amended the claims to delete the recitation of hydrolysis products which were undefined in the claims and the specification. Also, the applicant have amended the claims which no longer have a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation. 

New Rejection Necessitated by the Amendments filed 01/27/2021

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites “wherein the oligomers are polymerization products of the at least on alkoxysilane (a) or of the at least one alkylalkoxysilane (b), and wherein the oligomers comprise from 2 to 10 silicon atoms”. The recitation “alkoxysilane (a)” and “alkylalkoxysilane (b)” in the above phrase lacks proper antecedent basis. This lack of antecedent basis makes it unclear as to which oligomers the recitation is referring back to. Also, the recitation “wherein the oligomers are polymerization products” and “wherein the oligomers comprise from 2 to 10 silicon atoms” in the above phrase does not have proper antecedent basis because the way the phrase is written makes it unclear which oligomers it is referring to since claim 14 previously recites oligomers for two different components and the recitation “alkoxysilane (a)” and “alkylakoxysilane (b)” lacks proper antecedent basis”. An example where the above phrase would be clear and have proper antecedent basis is “wherein the oligomers of the at least one alkoxysilane are polymerization products of the at least one alkoxysilane and the oligomers of the at least one alkylalkoxysilane are polymerization products of the at least one alkylalkoxysilane, and wherein the oligomers of both the at least one alkoxysilane and the at least one alkylakoxysilane comprise from 2 to 10 silicon atoms”. 
Claims 15-24 are included in the rejection as they depend on a rejected base claim and do not clarify the issues recited above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claim 14-24 are rejected under 35 U.S.C. 103 as being unpatentable over Khenniche (WO 2012/055805 A1; May 3, 2012) in view of Kergosien (WO 2012/038880 A2; Mar. 29, 2012).  
Khenniche throughout the reference teaches a cosmetic composition comprising fatty chain alkoxysilane and siliceous cosmetic agent, a cosmetic treatment process using the composition and the use of the composition for haircare (Abstract).  
	Regarding claims 14-19, Khenniche teaches a cosmetic composition comprising one or more fatty chain alkoxysilanes of formula (I) R1 Si (OR2)3 and one or more siliceous cosmetic agents chosen from silicones, alkoxysilanes of different chemical structures from the first ones and mixture thereof. Khenniche also teaches a cosmetic process for treating keratin fibres using such a composition which consists of applying to hair an effective amount of the composition (see: Pg. 1, lines 1-11, Pg. 2 lines 27-30 and Pg. 53, line 19-21). The reference in Table 4 (composition C) exemplifies the composition used for treating keratin fibres. The composition in Table 4 comprises octyltriethoxysilane alkoxysilane of formula (I) and aminopropyltriethoxysilane (APTES) as the other alkoxysilane at a concentration of 5% each by weight relative to the total weight of the composition. Aminopropyltriethoxysilane (APTES), as recited in instant claim 17, is the alkoxysilane bearing at least one solubilizing function. Aminopropyltriethoxysilane reads on formula (I) of instant claims where R1 is substituted with NH2, R2 is ethyl, and z represents 3. Further, aminopropyltriethoxysilane also reads on the alkoxysilane of formula (II) recited in instant claim 18. Therefore, aminopropyltriethoxysilane reads on claims 14 (a) and 15-18. The 5% concentration of APTES reads on the concentration of component (a) recited in claim 19. Table 4 (composition C) of the reference further comprises water qs to 100%. With respect to claim 14 recitation wherein the oligomers are polymerization products and the oligomers comprise from 2 to 10 silicon atoms, the oligomers are interpreted as optional since claim 14 (a) and (b) recite “and/or 
	Regarding claims 14, 20, 21 and 22, Khenniche teaches the composition comprising alkoxysilane of formula (I) R1 Si (OR2)3, (i.e. octyltriethoxysilane in composition C of Table 4) in which R1 represents linear or branched alkyl comprising from 7 to 18 carbon atoms. 
Khenniche does not explicitly teach the alkoxysilane of formula (III) of instant claim 14 (b) where R4 (i.e. R1 in formula (I) of Khenniche) represents an alkyl group comprising from 1 to 6 carbon atoms. However, this deficiency is cured by Kergosien.
	Kergosien throughout the reference teaches a cosmetic composition for making up and/or caring for keratin materials wherein the composition comprises alkoxysilane components. Furthermore, the reference also teaches a cosmetic process for coating keratin materials which consists of applying the composition to the keratin material (Abstract). Kergosien teaches the composition comprises methyltriethoxysilane (MTES), 3-aminopropyltriethoxysilane (APTES), lactic acid and water greater than 20% by weight relative to the total weight of the composition (Pg. 9, line 22-32). Methyltriethoxysilane reads on formula (III) of the instant claims where R4 is methyl, R5 represents an ethyl group, n=3 and m=1. Therefore, methyltriethoxysilane reads on claim 14 (b), 20 and 21. Further, Kergosien teaches the concentration of methyltriethoxysilane (MTES) being between 20% and 90% by weight, relative to the total weight of the composition which overlaps the amount claimed in instant claim 22 (see: Pg. 7, lines 1-5).      
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Khenniche to incorporate the teachings of Kergosien and substitute octyltriethoxysilane taugh in Khenniche with methyltriethoxysilane taughy by see MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007). One of ordinary skill in the art would have had a reasonable expectation of success because both references teach cosmetic processes for treating keratin using a composition comprising alkoxysilane compounds.
With regards to the amount of water in the composition recited in claims 14 and 24, as discussed supra, Khenniche discloses the composition comprising water qs to 100% in Table 4. Components in Table 4 C other than water and the basifying agent sodium hydroxide amount to 13.6% of the total composition and therefore water would be greater than 30% in the composition. Khenniche does not explicitly teach water being comprised in an amount greater than 30%. However, this deficiency is cured by Kergosien.
As discussed supra, Kergosien teaches the composition comprising water greater than 20% by weight relative to the total weight of the composition (Pg. 9, line 22-32), which reads on the amount claimed in instant claims 14 and 24. It would have been obvious to one of ordinary skill in the art to comprise water in the amounts claimed in the instant invention because Khenniche teaches including water in an amount as required but does not explicitly teach a specific amount and with both Khenniche and Kergosien’s teachings directed towards process of treating keratin with compositions comprising alkoxysilane compounds, it would have been obvious to include water in the amount taught by In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05. 
	Regarding claim 23, Khenniche teaches the alkoxysilanes (i.e. aminopropyltriethoxysilane) other than those of formula (I) are comprised in the composition in a proportion ranging from 0.001% to 25% by weight. Khenniche does not particularly teach a weight ratio of compound (a) (i.e. aminopropyltriethoxysilane) and compound (b) as recited in instant claim 23 since it does not expressly teach compound (b) as discussed above. However, this deficiency is cured by Kergosien.
	As discussed supra, Kergosien teaches the concentration of methyltriethoxysilane (i.e. compound b) being between 20% and 90% by weight, relative to the total weight of the composition which overlaps the amount claimed in instant claim 22 (see: Pg. 7, lines 1-5). Concentration of aminopropyltriethoxysilane of the upper limit (i.e. 25%) taught by Khenniche and the concentration of methyltriethoxysilane of the lower limit (i.e. 20%) taught by Kergosien equate to a weight ratio of above 1 and less than 10, which reads on the ratio claimed in the instant claim 23. 
It would have been obvious to one of ordinary skill in the art to include a weight ratio as is instantly claimed because both references teach concentrations of the two compounds which overlap with instantly claimed concentrations and the weight ratio. Further, the incorporation methyltriethoxysilane from Kergosien’s teachings has been discussed above and simply following the teachings of Kergosiens with regards to the amount of methyltriethoxysilane compound would yield a weight ratio that would overlap the instantly claimed ratio. “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). See MPEP 2144.05.
. 

Response to Arguments
Applicant's arguments, filed 01/27/2021, with respect to claims 14-24 rejected under 35 U.S.C 103 have been fully considered but they are not persuasive.
Applicant argued that none of the references disclose or suggest the synergistic effect of combining at least one alkoxysilane of formula (I) with the claimed at least one alkylalkoxysilane of formula (III) and that the instantly claimed processes have improved properties and impart improved cosmetic properties to keratin fibers. 
In response, firstly, it is argued that the instant claims do not recite the two components having a synergistic effect. The instant specification also do not state that the components have a synergistic effect. In order to demonstrate the combination having synergist effect, the data must show the combination having a greater than additive effect. “Evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating "synergism"). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).” See MPEP 716.02(a). Example 1 of the instant specification provide comparative examples, however, it does not provide any data which shows the inventive examples having a greater than additive effect. Moreover, other variables (e.g. other components and additives added) do not appear to be constant between the comparative and inventive examples of Example 1 in the instant specification. Further, Example 3 of the instant specification also provides a comparative and inventive example, however, Example 3 also does not provide sufficient 
Applicant further argued that Kergosien’s examples all, at best, demonstrate that the recited alkylalkoxysilane (b) can be used to make hard, glossy films and that neither references recognize that the claimed combination of alkoxysilane and alkylalkoxysilane can both improve the ability of the recited composition to style hair, all while imparting improved conditioning properties, including softness and a smooth feel. It was also argued that one skilled in the art would not have predicted the disclosed benefits of the claimed processes for treating keratin fibers and that one would not look to a reference that discloses hard films to modify Khenniche’s compositions to prepare compositions that impart a soft, smooth feel to hair.  
In response, firstly, the instant claims do not recite that the claimed combination of alkoxysilane and alkylalkoxysilane can both improve the ability of the recited composition to style hair, all while imparting improved conditioning properties, including softness and a smooth feel. The instant claims recite the process for treating keratin fibers comprising applying the composition and this process, as discussed above is taught by the combination of Khenniche and Kergosien. Further, the combination of Khenniche and Kergosien teach the instantly claimed composition comprising alkoxysilane and alkylakoxysilane and the process of applying the composition and thus this would necessarily result in .   


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30-39 of copending Application No. 16/061,858 (USPGPUB NO. 20180369109) in view of Kergosien (WO 2012/038880 A2; Mar. 29, 2012).  
The ‘858 appplication in claim 30 recites a process for washing/cleansing and/or conditioning (i.e. treating) keratin fibres, comprising application of a composition. Claim 30 (a) and (b) of ‘858 recite the composition which is identical and reads on the composition recited in instant claim 14 (a) and (b). Furthermore, claims 31-39 of ‘858 application recite further limiting components of the composition which are identical and read on claims 15-23 of the instant application. The ‘858 application does not claim the composition comprising water and the amount of water as recited in instant claims 14 (c) and 24. However, this deficiency is cured by Kergosien.      
As discussed supra, Kergosien throughout the reference teaches a cosmetic composition for making up and/or caring (i.e. treating) for keratin materials wherein the composition comprises alkoxysilane compounds aminopropyltriethoxysilane and Methyltriethoxysilane (Pg. 9, line 22-32), which are also comprised in the instant invention and ‘858 application.  Kergosien teaches the composition comprising water greater than 20% by weight relative to the total weight of the composition (Pg. 9, line 22-32), which reads on the amount claimed in instant claims 14 and 24. 
It would have been obvious to one of ordinary skill in the art to comprise water and the amount as claimed in the instant invention because similar to the ‘858 application, Kergosien’s teachings are also directed towards process of treating keratin with compositions comprising the same alkoxysilane compounds and therefore one of ordinary skill in the art would have had a reasonable expectation of success of incorporating water into ‘858 application. Futher, Kergosien teaches the addition of water to enable hydrolysis of the sol/gel reaction (Pg. 3, line 17). Moreover, one would be motivated to include water in the composition to aid in application process to the hair/keratin. 
.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	With respect to the Double Patenting Rejection, it was argued that applicant do not agree with the rejection, however, no argument was presented. Therefore, the rejection of claims 14-24 under double patenting is maintained. 


Conclusion
Claims 14-24 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE X LIU can be reached on 5712725539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.S/               Examiner, Art Unit 1616                                                                                                                                                                                         
/SUE X LIU/               Supervisory Patent Examiner, Art Unit 1616